DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species B (claims 2-17 and 21) in the reply filed on December 9, 2021 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s):  
Claim 1: “wherein the hanging portion forms a space between the pocket and the rear portion of the garment and wherein the secured portion forms an opening” (i.e. the claimed “space” and “opening”, if they are actually visible in the Figures, should be identified with reference numerals in the Drawings and such reference numerals must be defined in the written Specification)
Claim 21: “wherein the athletic article of clothing does not comprise a lower body portion configured to fit a portion of a user’s thighs, buttocks, and groin” (i.e. all current drawings appear to show a garment that does have a lower body portion, as best as can be ascertained from the figures; Figs. 3A and 3B show a lower body portion; Figs. 2A, 2B and 5 show a separate pair of shorts disposed over the garment, and it cannot be definitively determined whether there is a lower body portion configured to fit a portion of a user’s thighs, buttocks and groin)
No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites “wherein the hanging portion forms a space between the pocket and the rear portion of the garment and wherein the secured portion forms an opening”.  This language does not appear anywhere in the written Specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,844,235. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited issued patent are narrower and essentially encompass the equivalent subject matter of the claims of the present application.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “wherein the ratio of the first portion to the second portion is at least 2 to 1”.  In claim 4, from which claim 5 depends, Applicant recites “wherein the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket, and wherein a ratio of the first portion to the second portion is at least 1 to 1 and less than or equal to 4 to 1”.  Claim 4 recites a closed range with an upper limit, wherein claim 5 recites an open range with no lower limit, which appears to contradict claim 4.  Correction is required.  If claim 5 is intended to further limit the range in a closed manner, wherein the lower limit is what is being increased, then Examiner suggests reciting “wherein the ratio of the first portion to the second portion is at least 2:1 and less than or equal to 4:1” in order to further limit the claim from which it depends.
Regarding claim 6, Applicant recites “wherein the ratio of the first portion to the second portion is at least 3 to 1”.  In claim 4, from which claim 6 depends, Applicant recites “wherein the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket, and wherein a ratio of the first portion to the second portion is at least 1 to 1 and less than or equal to 4 to 1”.  Claim 4 recites a closed range with an upper limit, wherein claim 6 recites an open range with no lower limit, which appears to contradict claim 4.  Correction is required.  If claim 6 is intended to further limit the range in a closed manner, wherein the lower limit is what is being at least 3:1 and less than or equal to 4:1” in order to further limit the claim from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-8, 10, 11, 13, 14 and 21 (claims 5 and 6 as best as can be understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mahoney (USPN 2,079,220).
Regarding independent claim 2, Mahoney discloses an athletic article of clothing (coat #1; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the claimed invention) comprising: a garment (coat #1 itself is a garment) comprising a front portion and a rear portion (the unshown front of the coat (Fig. 6) is a front portion; rear side of the coat (shown in Fig. 6) is a rear portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); and a pocket positioned adjacent an outside surface of the garment (bag #10 is a pocket that is positioned “adjacent” an outside surface of the coat #1 in Fig. 6; Examiner notes that the term "adjacent" is very broad and merely means adjacent one another to some degree, absent further distinguishing limitations in the claim), the pocket comprising a secured portion and a hanging portion (the pocket has a portion that is secured to the garment and a portion that is a hanging portion (Fig. 5); the boundary that divides portions of a unitary element (i.e. the pocket) are arbitrary, absent further distinguishing language in the claim; see annotated Figs. 5 and 6 of Mahoney below, which show just one example of where the secured and hanging portions’ relative boundaries may be located), wherein the secured portion is secured to the garment (as noted above, there is an arbitrary secured “portion” of the bag #10 (i.e. pocket); see annotated Figs. 5-6 below, wherein the identified secured portion is, in fact, secured to the garment (coat #1)), and the hanging portion is not directly secured to the garment (as noted above, there is an arbitrary hanging portion that is not directly secured to the garment; Page 1, Col. 2, Lines 39-41 state that the bag #10 is suspended from the top of the back by the zipper #11), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (Page 1, Col. 2, Lines 39-41 state that the bag #10 is suspended from the top of the back by the zipper #11, wherein the remainder of the bag #10 that is beneath the zipper has a space between the bag and the rear of the coat) and wherein the secured portion forms an opening (an opening is defined at the top where zipper #11 is located, wherein fasteners #14 serve capability to close the opening if fastened).

    PNG
    media_image1.png
    607
    655
    media_image1.png
    Greyscale

Regarding claim 3, Mahoney discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (various unlabeled seams are shown in Figs. 4-7 of Mahoney, wherein the seams are among the front and rear portions of the coat; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com); since the secured portion is secured to the rest of the garment, the secured portion is thereby secured to all seams of the garment, at least through intermediate structure, if not directly secured to those seams).
portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Mahoney discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively).
Regarding claim 7, Mahoney discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 2:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured 
Regarding claim 8, Mahoney discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 10, Mahoney discloses that a bottom edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 6 of Mahoney, wherein the bottom edge of the bag #10 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 6 of Mahoney, wherein the top edge of the bag #10 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 13, Mahoney discloses that the pocket comprises a forward portion and a back portion (Fig. 7 shows that the pocket has a forward portion, generally coplanar with the zipper component #12; Fig. 7 shows that the pocket has a back portion, generally identified with the reference numeral #10 in the figure), the forward portion of the pocket being positioned between the back portion of the pocket and the rear portion of the garment (since zipper component #12 is designed to couple with zipper #11 on the rear of the coat #1, the aforementioned forward portion of the bag #10 is positioned between the aforementioned back portion and the rear portion of the coat #1; Fig. 5 shows a view wherein the back portion of the pocket is disposed exteriorly from the forward portion of the bag, which is between the back portion of the bag and the rear portion of the coat #1).
Regarding claim 14, Mahoney discloses that the forward portion of the pocket comprises a forward left edge and a forward right edge, and the back portion of the pocket comprises a back left edge and a back right edge (see annotated Fig. 7 below, which identifies such edges of the pocket’s forward and back portions), wherein the back left edge is secured to the forward left edge, and the back right edge is secured to the forward right edge (see annotated Fig. 7 below), and wherein at least a portion of portion of the forward right edge are secured to the garment (at least a top part of each of the forward left and forward right edges is secured to the garment via the zipper component #12, which fastens to zipper component #11 on the rear side of the garment).

    PNG
    media_image2.png
    431
    523
    media_image2.png
    Greyscale

Regarding claim 21, Mahoney discloses that the athletic article of clothing does not comprise a lower body portion configured to fit a portion of a user's thighs, buttocks, and groin (the article is an upper body coat #1, which does not have a lower body portion configured to fit a portion of a hypothetical user’s thighs, buttocks or groin).
Claims 2-11, 13 and 21 (claims 5 and 6 as best as can be understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Puco et al. (hereinafter “Puco”) (USPN 5,909,802).
Regarding independent claim 2, Puco discloses an athletic article of clothing (vest portion #11 is an article of clothing; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the portion (shown in Fig. 2A; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a rear portion (shown in Fig. 2B; exploded rear view is shown in Fig. 3); and a pocket (holders #100 are pockets) positioned adjacent an outside surface of the garment (see Fig. 1; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the pocket comprising a secured portion and a hanging portion (see annotated partial view of Fig. 3 below, which identifies one exemplary set of boundaries of the secured and hanging portions of the pocket #100), wherein the secured portion is secured to the garment (secured portion is secured to the garment via unlabeled horizontal strap generally located between reference numerals 57 and 16 in the annotated partial Fig. 3 below, wherein the top of the vertical strap on the pocket #100 hangs onto the horizontal strap), and the hanging portion is not directly secured to the garment (the identified hanging portion is not directly secured to the garment, since the secured portion (identified) is what allows the pocket to hang down off of the horizontal strap on the rear of the vest garment), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (a space exists between the pocket and the vest’s rear portion, since there is no direct securement therebetween for the hanging portion of the pocket) and wherein the secured portion forms an opening 

    PNG
    media_image3.png
    725
    801
    media_image3.png
    Greyscale

Regarding claim 3, Puco discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (various unlabeled seams are shown in Fig 3 of Puco (Abstract of Puco references how panels of the vest garment are sewn together, wherein “sewn” indicates the presence of seams between such panels), wherein the seams are among the front and rear portions of the vest; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com); since the secured portion is 
Regarding claim 4, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical height of the pocket #100, and the identified secured portion defines a second portion of the vertical height of the pocket #100), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Puco discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively).
Regarding claim 7, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical portion to the second portion is at least 2:1 (as identified in annotated partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 2 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 8, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical height of pocket #100, and the identified secured portion defines a second portion of the vertical height of the pocket #100), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 9, Puco discloses that the garment does not comprise any sleeves (the vest garment #11 is sleeveless).
substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Figs. 1, 3 and 4 of Puco, wherein the bottom edge of the pocket #100 is at least “substantially” horizontal; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 11, Puco discloses that a top edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Figs. 1, 3 and 4 of Puco, wherein the top edge of the pocket #100 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 13, Puco discloses that the pocket comprises a forward portion and a back portion, the forward portion of the pocket being positioned between the back portion of the pocket and the rear portion of the garment (the pocket #100 has a forward portion and a back portion, generally defined by a bisecting axis parallel to the identified dashed lines in annotated partial Fig. 3 above, wherein the axis extends through the middle of the pocket #100; the forward portion is shown to have the vertical strap, and the back portion is the opposite side, configured to face away from the vest, when attached thereto; when attached, the forward portion is between the rear portion of the vest and the back portion of the pocket).
Regarding claim 21, Puco discloses that the athletic article of clothing does not comprise a lower body portion configured to fit a portion of a user's thighs, buttocks, and .
Claims 2-11 and 21 (and claims 5 and 6 as best as can be understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sica (USPN 4,079,871).
Regarding independent claim 2, Sica discloses an athletic article of clothing (belt-type garment #10 for use when playing tennis; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the claimed invention) comprising: a garment (belt portion #12 is a garment) comprising a front portion (see Fig. 2, wherein the front portion is the portion that extends with the hook #16 and loop #15 strips to be positioned in front of the user, when worn; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a rear portion (rear portion is shown in Fig. 2); and a pocket (pocket portion #20) positioned adjacent an outside surface of the garment (see Figs. 1 and 2; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the pocket comprising a secured portion and a hanging portion (see annotated Figs. 5-6 below, which identify secured and hanging portions of the pocket; Examiner notes that other boundaries could be drawn to meet the limitations of the portions inasmuch as they have been defined in the claim), wherein the secured portion is secured to the garment (via stitching #22, see annotated portion is not directly secured to the garment (Fig. 6 provides evidence that the only location of direct securement between the pocket and the belt #12 is at the location of #22, since pocket rear section #20’’ is illustrated to be loosely away from the belt #12, and is therefore not “directly” secured to the belt), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (see the space previously alluded to in Fig. 6, which exists between the hanging portion defined by #20’’ and the rear surface #12’’ of the belt #12) and wherein the secured portion forms an opening (Fig. 5 shows an opening defined in part by the stitching #22 of the secured portion).

    PNG
    media_image4.png
    370
    722
    media_image4.png
    Greyscale

Regarding claim 3, Sica discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (there are seams throughout the belt garment #12, including at #22 and at #26, wherein the seams are among the front and rear portions of the belt; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via 
Regarding claim 4, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of the pocket #20, and the identified secured portion defines a second portion of the vertical height of the pocket #20), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Sica discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively).
Regarding claim 7, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of pocket #20, and the identified secured portion defines a second portion of the vertical portion to the second portion is at least 2:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 2 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 8, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of pocket #20, and the identified secured portion defines a second portion of the vertical height of the pocket #20), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 9, Sica discloses that the garment does not comprise any sleeves (the belt has no sleeves).
Regarding claim 10, Sica discloses that a bottom edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic 
Regarding claim 11, Sica discloses that a top edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 3 of Sica, wherein the top edge of the pocket #20 is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 21, Sica discloses that the athletic article of clothing does not comprise a lower body portion configured to fit a portion of a user's thighs, buttocks, and groin (the belt is designed to fit around a waist and does not have a lower body portion configured to fit a portion of a hypothetical user’s thighs, buttocks and groin).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sica as applied to claim 2 above, and further in view of Rabinowicz et al. (hereinafter “Rabinowicz”) (USPN 6,993,940).

Rabinowicz teaches a tennis garment with a rear pocket for storage of tennis balls, wherein the pocket includes two sub-pockets #26.
Sica and Rabinowicz teach analogous inventions in the field of tennis ball-storage garments.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have divided the pocket #20 of Sica into several sub-pockets that each can storage a separate tennis ball, as taught by Rabinowicz (Figs. 1 and 10), wherein an added benefit would allow the tennis balls (if fewer than the 4 depicted in Sica are housed therewithin) to be held securely in place in their own individual sub-pocket, rather than move around within the single elongated pocket of Sica during active play.
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahoney as applied to claims 2 and 13 above, and further in view of Cohlman (USPN 352,297).
Regarding claims 15-17, Mahoney teaches all the limitations of claims 2 and 13, as set forth above, but does not teach that the pocket comprises a plurality of sub-pockets separated by sub-pocket stitching securing the back portion of the pocket to the forward portion of the pocket (claim 15), wherein the plurality of sub-pockets comprises a center sub-pocket, a left sub-pocket, and a right sub-pocket, wherein the center sub-pocket is at least partially defined by sub-pocket stitching that is substantially linear and extends substantially vertically when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (claim 
Cohlman teaches a garment with a rear-positioned set of three tall pockets #a (Fig. 3 of Cohlman) that are separated from one another by stitching (Lines 45-50 of Cohlman), the stitching extending the entire height of the pockets (Fig. 3 of Cohlman).
Mahoney and Cohlman teach analogous inventions in the field of garments with rear pockets.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have divided the overall bag #10 of Mahoney into a system of three sub-compartments via vertically-aligned stitching (as taught by Cohlman) in order to provide the user with capability to organize various items in the bag into the distinct compartments, as is known in the art.  As a result of the modification, the modified device of Mahoney (i.e. Mahoney in view of Cohlman, as explained above) would be disclosed such that the pocket comprises a plurality of sub-pockets separated by sub-pocket stitching securing the back portion of the pocket to the forward portion of the pocket (claim 15) (via the added vertical lines of stitching into Mahoney from Cohlman, which divide the bag into three sub-pockets that further secure the back portion of the bag (i.e. pocket) to the forward portion of the bag), wherein the plurality of sub-pockets comprises a center sub-pocket, a left sub-pocket, and a right sub-pocket (since there would be three, as taught by Cohlman Fig. 3 and incorporated into Mahoney, there would be a left, a right and a center sub-pocket), wherein the center sub-pocket is at least partially defined by sub-pocket stitching that is substantially linear and extends substantially vertically when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (claim 16) (the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPNs 6119269, 6055668, 5465425, 4369526, 2717391 and 2368654 all teach garments with hanging pockets disposed or disposable on a rear side of the garment.  USPN 5870777 teaches a concept of a pocket being divided into sub-compartments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732